UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-51119 ORGANIC ALLIANCE, INC. (Exact name of registrant as specified in its charter) Nevada 20-0853334 Stateof incorporation I.R.S. EmployerIdentification No. 401 Monterey Street, Suite 202 Salinas, CA 93901 (Address of principal executive offices) (831) 240-0295 (Issuer’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” as defined in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding atAugust 24, 2010 Common stock, $0.0001 par value ORGANIC ALLIANCE, INC. FORM 10-Q TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 Consolidated Balance Sheets as of June 30, 2010 (Unaudited) and December 31, 2009 (Audited) 4 Consolidated Statements of Operations for the three and six months ended June 30, 2010 and 2009 (Unaudited) 5 Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2009 (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 18 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 24 ITEM 4. CONTROLS AND PROCEDURES 24 PART II - OTHER INFORMATION 25 ITEM 1. LEGAL PROCEEDINGS 25 ITEM 1A RISK FACTORS 26 ITEM 2. UNREGISTERED SALE OF EQUITY SECURITIES AND USE OF PROCEEDS 26 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 26 ITEM 5. OTHER INFORMATION 26 ITEM 6. EXHIBITS 26 SIGNATURES 27 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying unaudited condensed consolidated interim financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with the instructions for Form 10-Q and article 10 of Regulation S-X of the U.S. Securities and Exchange Commission (“SEC”). Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, theconsolidated financial statements contain all material adjustments, consisting only of normal recurring adjustments necessary to present fairly the financial condition, results of operations, and cash flows of the Company for the interim periods presented. The results for the three and six months ended June 30, 2010 are not necessarily indicative of the results of operations for the full year. These financial statements and related footnotes should be read in conjunction with the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for theyear ended December 31, 2009 filed with the Securities and Exchange Commission on May 18, 2010. 3 Organic Alliance Inc. and Subsidiary Consolidated Balance Sheet June 30, 2010 December 31, 2009 (Unaudited) Assets Current assets: Cash $ $ Accounts Receivable (Note 2) Due from factor (Note 5) - Prepaid expenses and other current assets Total current assets Non-current assets Property and equipment, net (Note 2) Total Assets $ $ Liabilities and Stockholders' Deficiency Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities (Note 12) Notes and loans, net of discount (Note 8) Total current liabilities Stockholders' Deficiency: Preferred stock, no stated value authorized; 10,000,000 shares; -0- shares issued and outstanding as of June 30, 2010 and December 31, 2009 - - Common stock, $.0001 par value, 60,000,000 shares authorized, 32,316,610 and 27,299,943 shares outstanding as of June 30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficiency ) ) Total Liabilities and Stockholders' Deficiency $ $ The accompanying notes are an integral part of these financial statements 4 Organic Alliance Inc. and Subsidiary Consolidated Statements of Operations (unaudited) For the Three Months Ended For the Six Months Ended June 30, 2010 June 30, 2009 June 30, 2010 June 30, 2009 Revenue $ Cost of Sales Gross margin (loss) ) General and administrative expenses Operating Loss ) Other expenses: Interest expense Loss from impairment of intangible asset (Note 4) - - - Total other expenses Net loss $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding - basic and diluted The accompanying notes are an integral part of these financial statements 5 Organic Alliance Inc. and Subsidiary Consolidated Statements of Cash Flows (unaudited) For the Six Months Ended June 30, 2010 June 30, 2009 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Common stock issued for services Depreciation Expense - Share-based compensation Bad debt expense - Loss from impairment of intangible assets - Amortization on discount of note payable Changes in assets and liabilities: Accounts receivable ) ) Due from factor ) Prepaid expenses and other current assets ) ) Accounts payable Accrued expenses and other current liabilities Net cash used in operating activities ) ) Cash flows from financing activities Proceeds from notes and loanspayable Proceeds from issuance of common stock - Principal payments on note and loanspayable ) - Net cash provided by financing activities Net increase (decrease)in cash ) Cash - beginning of the period Cash - end of period $ $ Supplemental disclosures for non-cash financing activities: Discount on notes payable $ $ Issuance of common stock to consultants for services to be provided over a one year term $ $ - Supplemental disclosures: Interest paid $ $ The accompanying notes are an integral part of these financial statements 6 Organic Alliance, Inc. and Subsidiary Notes to Consolidated Financial Statements (unaudited) 1. NATURE OF BUSINESS AND OTHER MATTERS NB Design & Licensing, Inc., (“NB Design”) was organized in September 2001.The formerparent, New Bridge Products, Inc., was originally incorporated in August 1995 as a manufacturer of minivans and filed a petition in bankruptcy under Chapter 11 of the U.S. Bankruptcy Code. Its Plan of Reorganization was approved by the U.S. Bankruptcy Court for the District of Arizona in September 2002 and NB Design was discharged from bankruptcy in October 2002. NB Design was inactive from October 2002 to April 29, 2008. Organic Alliance Inc., a Texas corporation, (“Organic Texas”) was organized on February 19, 2008 to sell organically grown fruits and vegetables. On April 29, 2008, NB Design, a Nevada corporation, acquired all 10,916,917 issued and outstanding shares of common stock and assumed all liabilities Organic Texas for 9,299,972 shares of NB Design’s common stock. Organic Texas thereupon became a wholly owned subsidiary of NB Design. All Organic Texas common shares issued prior to April 29, 2008 for services provided are retroactively presented based on the ratio of 0.8esign common share issued for one Organic Texas common share.All Organic Texas common shares issued prior to April 29, 2008 for cash are presented based on one NB Design common share issued for one Organic Texas common share.The business of Organic Texas is the only business of NB Design. The acquisition of Organic Texas by NB Design on April 29, 2008 was accounted for as a reverse capitalization in accordance with the Securities and Exchange Commission’s (“SEC”) Division of Corporate Financial Reporting manual Topic 12 “Reverse Acquisition and Reverse Capitalization”. The reverse capitalization was the acquisition of a private operating company (Organic Texas) into a non-operating public shell corporation (NB Design) with nominal net assets and as such is treated as a capital transaction, rather than a business combination. As a result no goodwill is recorded.In this situation, NB Design is the legal acquirer because it issued its equity interests, and Organic Texas is the legal acquiree because its equity interests were acquired.However, NB Design is the acquiree and Organic Texas as the acquirer for accounting purposes.Organic Texas is treated as the continuing reporting entity that acquired the registrant, NB Design.The pre-acquisition financial statements of Organic Texas are treated as the historical financial statements of the consolidated companies. Prior to April 29, 2008, NB Design had outstanding 1,000,028 each of Class A, Class B, Class C, Class D, Class E and Class F warrants.The warrants were exercisable at $2.00, $2.00, $4.00, $4.00, $6.00 and $6.00, respectively, at any time until December 31, 2008.As a condition to closing the Exchange Agreement, the exercise prices of the warrants were subsequently reduced to $1.00 per share for all classes of Warrants and the expiration date was extended to December 31, 2011. In exchange for the exercise price reduction, the holders of at least 80% of the Warrants agreed to a call provision byNB Designon 10 days notice to them if (i) the bid price of our common stock is quoted at $1.25 per share or higher and the average share volume exceeds 300,000 shares for at least one day, and (ii) the shares underlying the warrants are subject to a current registration statement on file with the SEC.Both the share price and volume must be met on the same day for the call provision to be effective. A registration statement has not been filed with the SEC for the warrants as of the date of this Form 10-Q. On June 2, 2008, the name NB Design was changed to Organic Alliance, Inc.On August 29, 2008, the name of Organic Texas was changed to Organic Texas, Inc.All references throughout this report to “Organic Alliance, Inc.,” or the “Company” refer to the combined operations of Organic Alliance, Inc., a Nevada corporation, and our wholly-owned subsidiary, Organic Texas. On December 31, 2008, we filed a Form S-1 with theSEC covering 2,638,250 shares of our .0001 par value Common Stock. 7 The Company was formed on February 19, 2008 and was in development stage through the first quarter of 2009.2009 was the first year during which it is considered an operating company. During the second quarter of 2009, the Company commenced its operations. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation - The Company's consolidated financial statements have been prepared on an accrual basis of accounting, in conformity with accounting principles generally accepted in the United States of America applicable for a going concern which assumes that the Company will realize its assets and discharge its liabilities in the ordinary course of the business. These principles contemplate the realization of assets and liquidation of liabilities in the normal course of business. Principles of Consolidation - The consolidated financial statements include the accounts of the Organic Alliance, Inc. and its wholly owned subsidiary, Organic Texas. Inc. (collectively, the "Company”). All significant inter-company transactions and balances have been eliminated in consolidation. Revenue Recognition - Revenue is recorded when (1) the customer accepts delivery of the product and title has been transferred and the Company has no significant obligations remaining to be performed; (2) a final understanding as to specific nature and terms of the agreed upon transaction has occurred; (3) price is fixed and (4) collection is reasonably assured.Sales are presented net of discounts and allowances. Impairment of Long-Lived and Intangible Assets - Long-lived assets consist of property and equipment and intangible assets. Intangible assets were comprised of AvocadoMan brand and an order processing web software system. The Company evaluates long-lived assets, including property and equipment and intangible assets, for impairment whenever events or changes in circumstances indicate that the carrying value of an asset may not be recoverable. If the estimated future cash flows (undiscounted and without interest charges) from the use of an asset are less than the carrying value, a write-down would be recorded to reduce the related asset to its estimated fair value. When the Company determines that the carrying value of long-lived assets may not be recoverable based upon the existence of the above indicators of impairment and the carrying value of the asset cannot be recovered from projected undiscounted cash flows, the Company records an impairment charge. Significant management judgment is required in determining whether an indicator of impairment exists and in projecting cash flows. The Company believes the carrying value of its AvocadoMan brand name will not be recoverable in the future and so recorded impairment loss of $30,000 during the three months ended March 31, 2009. Debt Discount - Costs incurred with parties who are providing the actual financing, which generally include the value of shares of the Company’s common stock and warrants are reflected as a debt discount. These discounts are amortized over the life of the related debt.Amortization expense related to these costs and discounts is $108,604 and $38,368for the six months and three monthsended June 30, 2010, respectively,and is included in interest expense. Amortization expense related to the cost and discount was $710 for the six and three months ended June 30, 2009 and is included in interest expense. Estimated Fair Value of Financial Instruments - The Company's financial instruments include cash, accounts receivable, accounts payable, accrued expenses and notes and loanpayable. Management believes the estimated fair value of these financial instruments at June 30, 2010 approximate their carrying value as reflected in the balance sheets due to the short-term nature of these instruments. Concentrations ·
